Title: To George Washington from John Langdon, 30 August 1783
From: Langdon, John
To: Washington, George


                        
                            Dear General
                            Portsmouth N. Hamps. Aug. 30th 1783
                        
                        I was happy enough to receive your Kind favour of the 4th Inst. by the Count Del Verme who did me the Honor
                            to put up with me for a few Days. I am highly pleased with this Nobleman & think myself under great Obligations to
                            your Excellency for his acquaintance. I shall always think myself highly Honored in shewing every civility in my Power to
                            such Gentlemen as you are pleased to Introduce.
                        Let me add Sir that it would give me the highest pleasure & satisfaction to have the Honor of waiting
                            on your Excellency at my Habitation, should it ever happen that you come this way (which I most earnestly hope for) pray
                            be so good as to make my House your Home. Wishing you every happiness this World can afford you & most heartily
                            Congratulating you on our Glorious success, beleive me with every sentiment of Regard & Respect Your Excellency’s
                            Most Obliged Humle Servt
                        
                            John Langdon
                        
                    